Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0003586
                                                      13-AUG-2014
                                                      08:48 AM



                           SCAD-13-0003586


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                 vs.


                       CHRISTOPHER M. FUJIYAMA,

                              Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 13-031-9101)


                         ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai'i recommending this court suspend Respondent Christopher M.

Fujiyama for two years and require him to bear the cost of the

disciplinary proceedings, and upon review of the record, this

court reaches the following findings and conclusions by clear and

convincing evidence.

           Respondent Fujiyama did, in 2012, intentionally and

knowingly traffic in counterfeit goods, in violation of 18 U.S.C.

§ 2320(a)(1), and is currently serving a three-year period of
probation for that federal offense.   Such conduct reflects

adversely on Respondent Fujiyama’s honesty, trustworthiness, and

fitness as a lawyer, and is conduct involving dishonesty, fraud,

deceit or misrepresentation, in violation of Rules 8.4(b) and

8.4(c) of the Hawai'i Rules of Professional Conduct (1994).      In

aggravation, we find Respondent Fujiyama acted with a dishonest

or selfish motive and engaged in a pattern of misconduct which

injured the corporate owners of the rightful trademarks.    In

mitigation, we note his previously clean disciplinary record, his

timely, good-faith effort at restitution, his cooperative

attitude with federal investigators, his full disclosure to the

Disciplinary Board, his cooperative attitude toward the

disciplinary proceedings, the other penalties imposed upon him

for his conduct, including a six-month home detention during non­

working hours and full payment of a $20,000.00 fine, the support

he received from 19 individuals attesting to his character, and

his expressions of genuine remorse.   Therefore,

          IT IS HEREBY ORDERED that Respondent Fujiyama is

suspended from the practice of law in this jurisdiction for a

period of two years, effective 30 days after the date of entry of

this order, as provided by Rules 2.3(a)(2), 2.13(d), and 2.16(c)

of the Rules of the Supreme Court of the State of Hawai'i (RSCH).

          IT IS FURTHER ORDERED that, in addition to any other


requirements for reinstatement imposed by the Rules of the



                                2

Supreme Court of the State of Hawai'i, Respondent Fujiyama shall

pay all costs of these proceedings as approved upon the timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that Respondent Fujiyama shall,


within ten days after the effective date of his suspension, file


with this court an affidavit that he is in full compliance with


RSCH Rule 2.16(d).


          DATED:   Honolulu, Hawai'i, August 13, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 3